UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1874



BETTY T. GORDON,

                                                Plaintiff - Appellant,

          versus


DUPONT PENSION AND RETIREMENT     PLAN;   E.   I.
DUPONT DE NEMOURS & COMPANY,

                                               Defendants - Appellees,

          and


WILMINGTON TRUST COMPANY,

                                                            Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. James C. Turk, District Judge.
(CA-95-846-7-RD)


Submitted:   November 30, 1998            Decided:   January 21, 1999


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Betty T. Gordon, Appellant Pro Se. Patricia Kyle Epps, Hill B.
Wellford, Jr., Wood Walter Lay, HUNTON & WILLIAMS, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Betty T. Gordon appeals the district court’s order denying

relief in her action under the Employee Retirement Income Security

Act.   We have reviewed the record and the district court’s opinion

and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court. See Gordon v. DuPont Pension, No.

CA-95-846-7-RD (W.D. Va. May 13, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2